Citation Nr: 0308423	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-22 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to October 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 RO decision which denied 
an increased (compensable) disability rating for service-
connected right ear hearing loss.  This issue is addressed in 
the main body of the present Board decision.

The remand section at the end of the present Board decsion 
addresses an issue of service connection for left ear hearing 
loss.


FINDING OF FACT

The veteran has Level IV hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss are not met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, § 4.86 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1972 to October 1974.  

In September 1976, the RO issued a rating decision granting 
service connection and a noncompensable rating for right ear 
hearing loss.  

In November 1999, the veteran filed a claim seeking an 
increased rating for his service-connected right ear hearing 
loss.  

In December 1999, a VA audiological examination was 
conducted.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
60
50
55
70
LEFT
50
45
45
45

The decibel threshold average for these frequencies was 59 
for the right ear and 46 for the left ear.  Speech audiometry 
revealed speech recognition ability of 82 percent in the 
right ear and of 88 percent in the left ear.
 
In November 2000, the veteran submitted copies of private 
audiological evaluations dated from 1983 to 2000.  These 
indicate hearing loss but do not include all findings 
required for VA rating purposes.

In August 2001, another VA audiological examination was 
conducted.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
RIGHT
60
50
55
70
LEFT
55
45
50
55

The decibel threshold average for these frequencies was 59 
for the right ear and 51 for the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 80 percent in the left ear.

In September 2001, the RO issued a rating decision granting 
service connection and a 10 percent disability rating for 
tinnitus.  The RO's decision also continued the denial of an 
increased (compensable) rating for right ear hearing loss.

II.  Analysis

The veteran contends that his service-connected right ear 
hearing loss warrants a compensable disability evaluation.  
Through correspondence, the rating decision, statement of the 
case, and supplemental statement of the case, the veteran has 
been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent records have been 
obtained, and the veteran has been given VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness.  38 C.F.R. § 
4.85. 

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used, as follows: 

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

If impaired hearing is service-connected in only one ear, the 
hearing ability in the non-service-connected ear is generally 
treated as normal (i.e., Level I hearing).  38 C.F.R. 
§ 4.85(f).  However, under a recent change in law, if hearing 
impairment in the service-connected ear is found to be 10 
percent disabling, then any deafness in the non-service-
connected ear may be considered when determining the final 
compensation rating.  38 U.S.C.A. § 1160(a)(3), as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 116 
Stat. 2820 (Dec. 6, 2002).

At the December 1999 VA examination, the average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 59 decibels for the right ear, and this ear had 
speech discrimination of 82 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level IV hearing in the 
right ear.  Entering Table VII of 38 C.F.R. § 4.85, with 
Level IV hearing for the right ear and Level I hearing for 
the nonservice-connected left ear, results in a 
noncompensable (0 percent) rating for the veteran's right ear 
hearing loss under Diagnostic Code 6100.  

At the August 2001 VA examination, the average decibel 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 59 decibels for the right ear, and this ear had 
speech discrimination of 76 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level IV hearing in the 
right ear.  Entering Table VII of 38 C.F.R. § 4.85, with 
Level IV hearing for the right ear and Level I hearing for 
the nonservice-connected left ear, results in a 
noncompensable (0 percent) rating for the veteran's right ear 
hearing loss under Diagnostic Code 6100.  

The test results from the December 1999 and the August 2001 
VA examination do not meet the requirements for the special 
rating method of an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86.  

With regard to the recent change to 38 U.S.C.A. § 1160(a)(3), 
since test results indicate that service-connected right ear 
hearing loss is not 10 percent disabling, non-service-
connected left ear hearing loss may not be considered when 
determining the final compensation rating.

The veteran's representative argues that an extraschedular 
compensable rating should be assigned for right ear hearing 
loss.  The Board notes that ratings generally are to be on 
the basis of the Rating Schedule.  However, in exceptional 
cases, where the schedular evaluation is found to be 
inadequate, the Under Secretary for Benefits or the Director 
of the Compensation of Pension Service, upon field station 
submission, is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The Board does not have authority to assign an extraschedular 
rating in the first instance, although in appropriate cases 
it may refer the matter to a designated VA official for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet.App. 337 (1996).  There is nothing in the record of the 
instant case to suggest the veteran's service-connected right 
ear hearing loss results in marked interference with 
employment.  There have been no recent periods of 
hospitalization due to this condition, let alone frequent 
hospitalizations.  The file discloses no other factors which 
could be considered exceptional or unusual with regard to the 
right ear hearing loss disability picture.  The Board 
concludes that there are no factors in this case which would 
warrant referral to a designated VA official for 
consideration of an extraschedular rating for this condition.  

The preponderance of the evidence is against the claim for a 
compensable rating for right ear hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A compensable evaluation for right ear hearing loss is 
denied.


REMAND

In a decision dated in November 2002, the RO denied the 
veteran's claim for service connection for left ear hearing 
loss.  Written argument from the veteran' s representative 
constitutes a timely notice of disagreement with this 
determination.  Thus the Board must remand the issue of 
service connection for left ear hearing loss, for the RO to 
send the veteran a statement of the case on such issue, and 
to give the veteran an opportunity to perfect an appeal of 
such issue by thereafter filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, an issue of service connection for left ear 
hearing loss is remanded to the RO for the following action:










The RO should send the veteran a 
statement of the case on the issue of 
service connection for left ear hearing 
loss, and the veteran should be given an 
opportunity to perfect an appeal of such 
issue by thereafter submitting a timely 
substantive appeal.  The RO should return 
the case to the Board for consideration 
of such issue only if the veteran timely 
perfects an appeal of such issue.


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



